DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: abutment member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 4, it is unclear to the Examiner what rotation axis Applicant is attempting to claim with the initial posture and the inclined posture.  Based on Applicant’s specification (PGPUB [0053]), the Examiner interprets an inclined posture as an inclined position in which the rotation axis of the first roller is in a state of being inclined with respect to a basic (i.e. initial posture) posture, where the initial posture (i.e. position) is where the roller is parallel to the front surface of the band-shaped glass film.  Please clarify claim 4.  
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hasegawa et al. (WO2015/029888A1 – hereinafter Hasegawa).

Regarding claim 1, Hasegawa (Fig. 1 and[0104]-[[0105]) discloses a method of manufacturing a glass film ribbon (G) by forming a ribbon-like molten glass (gb) by pulling down the glass ribbon from a forming trough (7) by tension while sandwiching the glass ribbon from both front and back sides with cooling rollers (8) and annealing rollers (9) (corresponding to roller pairs) arranged in a plurality of stages along an up-and-down direction.  Hasegawa ([0106]) discloses a direction changing unit (3) for changing a conveyance direction of the band-shaped glass film conveyed in a vertical direction after the forming to a horizontal direction by conveying the band-shaped glass film along a conveyance path having an arc shape formed by guide rollers (12) while supporting the band-shaped glass film from a back surface side through use of a conveyance means (guide rollers (12)) so that a front surface of the band-shaped glass film and having passed through the conveyance path faces upward.  
Hasegawa discloses tension rollers (12) where one of the rollers corresponds to an abutment member which is brought into abutment against the band-shaped glass film from the front surface side.  Alternatively, if it is not clear one of the tension rollers corresponds to an abutment member, it would be obvious to a person having ordinary skill in the art, one of the rollers of the tension rollers is an abutment member to be brought into abutment against the band-shaped glass film from the front surface side, since it has been disclosed the tension rollers (11) configured to hold the glass film from both front and back sides and the tension rollers (11) serve as support rollers configured to prevent downward stretching of the glass film.
The tension rollers, which includes the abutment member is arranged between a lowermost annealing roller (9) (corresponding to a roller pair) arranged in a lowermost stage (i.e. annealer (10)) and the conveyance means (i.e. direction changing unit (3)).
Claims 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (WO2015/029888A1 – hereinafter Hasegawa) as applied to claim 1 above, and further in view of Nakamura et al. (US 2012/0090357 – hereinafter Nakamura).
Regarding claim 2, as discussed in the rejection of claim 1 above, Hasegawa discloses an abutment member is one of the tension rollers (11) (corresponding to a first roller) and conveying in the vertical direction.  Hasegawa fails to disclose details of the first roller, such as the claimed first roller having a rotation axis extending along a width direction of the band-shaped glass film.  However, Nakamura (Fig. 5) discloses tensile rollers (6R) conveying in a vertical direction and (abstract and Figs. 2-5) discloses the tensile rollers (6R) are driven to rotate to provide tension and a rotation axis along a width direction.  Therefore, based on the additional teachings of Nakamura, it would be obvious to a person having ordinary skill in the art, the first roller of the tension rollers (12) of Hasegawa rotating to provide tension and having a rotation axis extending along a width direction of the band-shaped glass film.
Regarding claim 6, Hasegawa (Fig. 1) discloses tension rollers (11) which includes the first roller toward the front surface side.  The first roller (11) on the front side is arranged so as to be apart from a position below a lower position of forming trough (7) in the vertical direction toward the front side surface of the band-shaped glass film.   
Regarding claim 7, as discussed in the rejection of claim 2 above, Hasegawa discloses tension rollers which includes the first roller toward the front side.  Nakamura (Figs. 2 and 5) discloses tension rollers (6R) on the front side driven to rotate and the front side rollers in arranged on one side and another in a width direction.  Therefore, based on the additional teachings of Nakamura of tension rollers (6R) arranged on one side and another in a width direction, it would be obvious to a person having ordinary skill in the art, for the tension roller (11) of Hasegawa including the first roller toward 
Regarding claim 8, as discussed in the rejection of claim 7 above, it would be obvious to a person having ordinary skill in the art, for the tension roller (11) of Hasegawa including the first roller toward the front side to include first rollers in pair which are arranged on one side and another side of the band-shaped glass film in the width direction along with a pair of rollers, respectively, to provide tension on the band-shaped glass film.  Nakamura (Fig. 5) suggests the first rollers in pair arranged on the front side in the width direction are arranged so as to be symmetrical over a centerline of the band shaped-glass film in the width direction.  Therefore, it would be obvious to a person having ordinary skill in the art the first rollers in pair are arranged so as to be symmetrical over a center line of the band-shaped glass film in the width direction as a reference, since it has been suggested by Nakamura, and since it would be obvious to a person having ordinary skill in the art to provide for symmetrical tension across the width with the first rollers in pair arranged symmetrically over a center line of the band-shaped glass film.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tamamura et al. (US 2014/0137602).
Regarding claim 1, Tamamura (Figs. 1-6 and [0031]-[0040]) discloses a method of forming a band-shaped glass (20) by drawing downward (i.e. pulling down) a band-shaped glass (i.e. glass ribbon) from a forming body (corresponding to a forming trough) while sandwiching the glass from both front and back sides through use of pairs of rollers (R1 and R2) arranged in a plurality of stages along an up-and-down direction.  Tamamura discloses a direction changing region for changing a conveyance direction from a vertical direction after the forming to a horizontal direction of the band-shaped glass film along a conveying path having an arc shape while supporting the band-shaped glass film along a 
Tamamura discloses 3 sets of rollers (5) where one of the rollers of each set may correspond to an abutment member which is brought into abutment against the band-shaped glass film.  Alternatively, if it is not clear any one of the rollers of each set of rollers (5) corresponds to an abutment member, it would be obvious to a person having ordinary skill in the art, one of the rollers of each set of rollers (5) is an abutment member brought into abutment against the band-shaped glass film from the front surface side, since the pair of rollers is brought into abutment against the band-shaped glass from both surface sides.
Each set of rollers (5), such as the top set, center set, or lower set (See Figure Below), each includes an abutment member (i.e. a roller on the front surface side), is arranged between a lowermost roller (R2) (corresponding to a roller pair) arranged in a lowermost stage formed by surrounding wall (4) and the conveyance means (i.e. rollers (6) in direction changing region).  Alternatively, the lowermost set of rollers (5) which includes an abutment member, is arranged between the center set of rollers (5) (alternative roller pair – top set rollers (5)) in the lowermost stage of vertical rollers (5) and the conveyance means (i.e. rollers (6) in direction changing region) or alternatively the lower most set of rollers (5) is arranged between the top set of rollers (5) (alternative roller pair – top set of rollers (5)) in the lower most stage of vertical rollers (5) and conveyance means (i.e. rollers (6) in direction changing region).
[AltContent: arrow][AltContent: textbox (Lower set rollers(5))][AltContent: arrow][AltContent: textbox (Center set rollers(5))][AltContent: arrow][AltContent: textbox (Top set rollers (5))]
    PNG
    media_image1.png
    671
    390
    media_image1.png
    Greyscale

Claims 2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamamura et al. (US 2014/0137602).
Regarding claim 2, as discussed in the rejection of claim 1 above, Tamamura discloses an abutment member may be one of the rollers in the set of rollers (5) or an abutment member may be one of the rollers in the lowermost set of rollers (5).  This provides for a first roller.  Tamura fails to 
Regarding claim 6, Tamamura (Fig. 1) discloses rollers (5) which any one of the set of rollers (5) includes a first roller toward the front surface side.  The first rollers (5) on the front side is arranged so as to be apart from a position below a lower position of forming trough (3) in the vertical direction toward the front side surface of the band-shaped glass film.
Regarding claim 7, as discussed in the rejection of claim 2 above, Tamamura (Figures, [0036], and [0042]) further discloses rollers (5) brought into abutment against both edge portions of the band-shaped glass in the width direction.  Therefore, the first rollers (5) on the front surface side comprises first roller in pairs (i.e. rollers on both edge portions) which are arranged on one side and another side of the band-shaped glass film in the width direction, respectively.
Claims 3-4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamamura et al. (US 2014/0137602) as applied to claims 2 and 7 above, and further in view of Anderson et al. (US 2014/0075994A1 – hereinafter Anderson).
Regarding claim 3, Tamamura fails to disclose a position of the first roller is adjustable along a thickness direction of the band-shaped glass film conveyed in the vertical direction.  However, Anderson (Figs. 4a and 4c and [0026]) discloses forming a glass ribbon and pulling rollers on a surface of a glass sheet can be configured to a desired splay angle (θ).  Anderson discloses the waste portion of the glass sheet often tapers in thickness, and adjusting the splay angle is helpful in offsetting this taper.  Further 
Regarding claim 4, in addition to the rejection of claim 3 above, where Anderson teaches the splay angle is adjustable.  Anderson (Fig. 4D and [0026]) further discloses tension vs. splay angle and [0027] discloses in the pull apparatus 440 a tension device may be used to measure or indirectly measure the cross draw tension in the glass to control the position of the rolls (450a, 450b, 452a, 452b).  Therefore, based on the additional disclosures of Anderson above, it would be obvious to a person having ordinary skill in the art, to further provide cross-tension by control of the position of the rolls in the method of Tamamura.  Therefore, it would be obvious to a person having ordinary skill in the art, to improve the method of Tamamura by providing for a method to control cross-tension during drawing of the band-shaped glass film by providing for the first roller being adjustable during drawing.  This provides for the first roller is adjustable between an initial posture (i.e. position) in which the rotation axis may be extending in a parallel to a rotation axis of the roller pair which is parallel to the band-shaped glass film and an inclined posture (i.e. position) in which the rotation axis of the first roller is in a state being inclined with respect to the rotation axis of the roller pair in the initial posture (i.e. position).
  Regarding claim 9, as discussed in the rejection of claim 7 above, Tamamura (Figures, [0036], and [0042]) further discloses rollers (5) brought into abutment against both edge portions of the band-
Tamamura (Fig. 9 and [0108]) further discloses selvage portions that are thicker than the effective portion formed on both end portions on an outer side in the width direction of the unnecessary portions (G1) (corresponding to non-effective parts) and a thin effective portion (G2) (corresponding to an effective part).  Tamamura discloses the effective part (i.e. G2) is present in a center of the band-shaped glass film in the width direction and edge portions which are included in non-effective parts (G1) present on outer sides of the effective part.  Tamamura fails to specifically disclose each of the first rollers in pair is arranged so as to be prevented from being brought into contact with an effective part.  However, Anderson (Figs.4a and 4c and [0026]) discloses a pull roll apparatus comprising rollers on an edge of a glass sheet (305).  Anderson discloses the rollers 450a, 450b, 452a, 452b often run on the waste portion of the glass sheet.  Therefore, based on the teachings of Anderson, it would be obvious to a person having ordinary skill in the art where each of the first roller pairs of Tamamura is arranged so as to run on the waste portion of the glass sheet, and therefore, it is obvious to a person having ordinary skill in the art if the first roller pairs run on the waste portion of the glass sheet to arrange the first roller pairs so as to be prevented from being brought into contact with an effective part, as claimed.
Regarding claim 10, as discussed in the rejection of claim 1 above, Tamamura discloses rollers (5) as 3 sets of rollers (top set of rollers (5), center set of rollers (5), and lowermost set of rollers (5)).  Therefore, it would be obvious to a person having ordinary skill in the art, one of the other sets of rollers, such as top set or center set of the set of rollers (5) as second rollers which are brought into abutment against only the edge portions of the band-shaped glass film from the front surface side nd set of rollers or alternatively the top set of rollers (5) – if center set is 2nd rollers) arranged in the lowermost stage (corresponding to annealer (10) – top set is 2nd roller or start of top roller (5) stage – if center set is 2nd roller).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamamura et al. (US 2014/0137602) as applied to claims 2 and 7 above, and further in view of Nakamura et al. (US 2012/0090357 – hereinafter Nakamura).
Regarding claim 8, as discussed in the rejection of claim 7 above, Tamamura (Figures, [0036], and [0042]) further discloses rollers (5) brought into abutment against both edge portions of the band-shaped glass in the width direction.  Therefore, the first rollers (5) on the front surface side comprises first roller in pairs (i.e. rollers on both edge portions) which are arranged on one side and another side of the band-shaped glass film in the width direction, respectively.  Tamamura fails to specifically state the first rollers in pair are arranged to be symmetrical over a centerline of the band-shaped glass film in the width direction as a reference.  However, Nakamura (Figs.2 and 5, abstract, and [0050]) discloses a method of forming a glass film ribbon with tensile rollers (6R) where tensile rollers include rollers in pairs arranged on the edges of the glass film and suggests these rollers in pair arranged on the front side in the width direction are arranged so as to be symmetrical over a center line of the band shaped-glass film in the width direction.  Therefore, it would be obvious to a person having ordinary skill in the art the first rollers in pair of Tamamura are arranged so as to be symmetrical over a center line of the band-shaped glass film in the width direction as a reference, since it has been suggested by Nakamura (Figures), and since it would be obvious to a person having ordinary skill in the art to provide for symmetrical tension across the width with the first rollers in pair arranged symmetrically over a center line of the band-shaped glass film.
Allowable Subject Matter
Claim 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose or suggest the first roller is arranged below a height position at which the band-shaped glass film starts being curved along a longitudinal direction of the band-shaped glass film along with passage through the conveyance path.  Nakamura (Fig. 5 and [0066]) discloses the main tensile rollers (6R) are arranged before the position where the direction conversion of the glass film ribbon is started, preferably at the start point of the direction conversion or in the vicinity thereof.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LISA L HERRING/Primary Examiner, Art Unit 1741